Sn the Cnited States Court of Federal Claiung

OFFICE OF SPECIAL MASTERS
Filed: May 18, 2021

* OF OF FF KF KF KK HK HK HK

SUSAN B. ACON,

*
*
as executrix of the estate of * UNPUBLISHED
AGNES BIAGINI, *
* No. 19-64V
Petitioner, *
Vv. * Special Master Gowen
*
SECRETARY OF HEALTH * Stipulation; Influenza (Flu);
AND HUMAN SERVICES, * Guillain-Barré syndrome (GBS);
* Death.
Respondent. *
*

* OF OF FF KF KF KK HK HK HK

Rudolph L. Massa, Massa Law Group, PC, Pittsburgh, PA, for petitioner.
James V. Lopez, United States Department of Justice, Washington, DC, for respondent.

DECISION ON STIPULATION!

On January 15, 2019, Susan B. Acon (“petitioner”) as executrix of the estate of Agnes
Biagini, filed a petition for compensation in the National Vaccine Injury Compensation
Program.” Petition (ECF No. 1). The petition seeks compensation for injuries and death
allegedly related to Ms. Biagini’s receipt of an influenza (“flu”) vaccine, which vaccine is
contained in the Vaccine Injury Table (the “Table”), on December 7, 2016.

Petitioner alleges that as a result of receiving the flu vaccine, Ms. Biagini suffered
Guillain-Barré syndrome (“GBS”) and that her death on January 15, 2017, was a sequela of the
alleged vaccine-related injury.

 

' Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http:/Avww.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. /d. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

> The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
On May 18, 2021, respondent filed a stipulation which provides that a decision should be
entered awarding compensation to petitioner on behalf of Ms. Biagini’s estate. Stipulation (ECF
No. 45). Respondent denies that Ms. Biagini sustained a Table GBS injury and further denies
that the flu vaccine caused Ms. Biagini’s alleged GBS, any other injury, or her death. Jd. at J 6.

Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of the stipulation, which is attached hereto as Appendix
A. Id. at ¥7.

The stipulation awards a lump sum of $240,000.00 in the form of a check payable to
petitioner as legal representative of the estate of Agnes Biagini. This lump sum represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.?

IT ISSO ORDERED.
s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

)
SUSAN B. ACON, as executrix of )
the estate of AGNES BIAGINI, deceased, )
)
Petitioner, )
) No. 19-64V
V. ) Special Master Gowen

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

l. Susan B. Acon (“petitioner”), as executrix of the estate of Agnes Biagini (““Ms.
Biagini’”), deceased, filed a petition for vaccine compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the “Vaccine Program”). The petition
seeks compensation for injuries and death allegedly related to Ms. Biagini’s receipt of an
influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”),

42 C.F.R. § 100.3(a).

2. Ms. Biagini received the flu vaccine on December 7, 2016.
3. The vaccine was administered within the United States.
4. Petitioner alleges that as a result of receiving the flu vaccine, Ms. Biagini suffered

Guillain-Barré Syndrome (“GBS”). Ms. Biagini passed away on January 15, 2017. Petitioner
further alleges that Ms. Biagini’s death was the sequela of her alleged vaccine-related injury.
5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on behalf of Ms. Biagini as a result of her alleged condition or her death.
6. Respondent denies that Ms. Biagini sustained a GBS Table injury, and further
denies that the flu vaccine caused Ms. Biagini’s alleged GBS, any other injury, or her death.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $240,000.00 in the form of a check payable to petitioner as legal

representative of the estate of Agnes Biagini. This amount represents compensation for

all damages that would be available under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.

Page 2 of 5
11. Payments made pursuant to paragraph 8 of this Stipulation, and any amount
awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. Petitioner represents that she presently is, or within 90 days of the date of
judgment will become, duly authorized to serve as legal representative of the estate of Agnes
Biagini under the laws of the Commonwealth of Pennsylvania. No payments pursuant to this
Stipulation shall be made until petitioner provides the Secretary with documentation establishing
her appointment as legal representative of the estate of Agnes Biagini. If petitioner is not
authorized by a court of competent jurisdiction to serve as legal representative of the estate of
Agnes Biagini at the time a payment pursuant to this Stipulation is to be made, any such payment
shall be paid to the party or parties appointed by a court of competent jurisdiction to serve as
legal representative of the estate of Agnes Biagini upon submission of written documentation of
such appointment to the Secretary.

13. In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in her individual capacity, and as the executrix of the estate
of Agnes Biagini, on her own behalf, and on behalf of the estate and Ms. Biagini’s heirs,
executors, administrators, successors or assigns, does forever irrevocably and unconditionally
release, acquit and discharge the United States and the Secretary of Health and Human Services
from any and all actions or causes of action (including agreements, judgments, claims, damages,
loss of services, expenses and all demands of whatever kind or nature) that have been brought,
could have been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300 aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

Page 3 of 5
injuries to or death of Ms. Biagini resulting from, or alleged to have resulted from, the flu
vaccine administered on December 7, 2016, as alleged in a Petition filed on January 15, 2019, in
the United States Court of Federal Claims as petition No. 19-64V.

14. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

15. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

16. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused Ms. Biagini’s alleged GBS,
any other injury, or her death.

17. All rights and obligations of petitioner in her capacity as legal representative of
the estate of Agnes Biagini shall apply equally to petitioner’s heirs, executors, administrators,
successors, and/or assigns.

END OF STIPULATION

Page 4 of 5
Respectfully submitted,

PETITIONER:

Jurar_ VB, len

 

SUSAN B. ACON. as executrix of tne estat.
of AGNES BIAGINI. deceasea

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

— Marcos P- On IWIN __

HEATHER L. PEARLMAN

 

Acting Deputy Director
Torts Branch
: Civil Division
Pittsburgh, Pennsylvania 15222 U.S. Department of Justice
(412) 338-1800 P.O. Box 146
rmassa@mbp-law.com Beniamin Franklin Station

Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH RESPONDENT:
AND HUMAN SERVICES:

Yana V
CAPT Date Whahlar, ON Se, wer wo testa Oe oh

TAMARA OVERBY JAMES V. LOPEZ
Acting Director, Division of Injury Trial Attorney
Compensation Programs Torts Branch, Civil Division
Healthcare Systems Bureau U.S. Department of Justice
Health Resources and Services P.O. Box 146
Administration Benjamin Franklin Station
U.S. Department of Health Washington, DC 20044-0146
and Human Services Tel: (202) 616-3655
5600 Fishers Lane, 08N146B Email: james.lopez@usdoj.gov
Rockville, MD 20857

Dated: _os/18/202 J

Page 5 of 5